Citation Nr: 0901762	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  97-19 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement an earlier effective date than March 25, 1996 
for a 50 percent rating for headaches.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran  



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1980.  

This appeal arises from a September 1981 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York which denied service connection for a 
psychiatric disorder.  

This appeal also arises from an April 2006 rating decision of 
the Appeals Management Center, Resource Center, in 
Huntington, West Virginia, in which a 50 percent rating for 
headaches was granted, effective March 25, 1996.  

The veteran presented sworn testimony in support of his 
claims during a Board of Veterans' Appeals (Board) hearing in 
April 2003.  The claims were remanded in December 2003 and 
again in June 2007 again remanded the claims.  The 
development ordered by the Board has been accomplished.  
Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Service medical records do not document any complaints or 
symptoms of a psychiatric disorder in service.  

2.  Current psychiatric evaluation does not demonstrate the 
veteran has a current psychiatric disorder.  

3.  It is factually ascertainable that from November 1980, 
the veteran's service connected headaches occurred very 
frequently, were prolonged, and produced severe economic 
inadaptability.  

4.  The veteran filed his claim for headaches within one year 
of his separation from the service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric 
disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2008).  

2.  The criteria for an earlier effective date of November 
16, 1980 for a 50 percent disability rating for headaches has 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In December 2003, the Board remanded the veteran's claims to 
ensure he was properly notified of the above.  By letters 
dated in May 2004, January 2005, May 2005, June 2006, and 
July 2007, the RO satisfied VA's foregoing notice 
requirements such that a reasonable person could be expected 
to understand what was needed to substantiate his claim, and 
thus the essential fairness of the adjudication was not 
frustrated.  Accordingly, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

The 38 U.S.C.A. § 5103(a) notice requirements also apply to 
all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  A letter was sent to the veteran in 
June 2006 providing him the information required by Dingess.

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and which he has authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, the veteran was examined for VA purposes in 
connection with his claims.  As such, the Board finds that 
there is no further action to be undertaken to comply with 
the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claims.  

Service Connection 

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2008).  

On service enlistment examination and upon physical 
inspection in November 1976 no psychiatric disorders were 
found.  Service medical records do not include any references 
to psychiatric symptoms.  At service separation in October 
1980 no psychiatric disorder was found.  

In June 1981, a VA neuropsychiatric evaluation was conducted.  
An adjustment disorder with anxious mood was diagnosed.  

A second VA neuropsychiatric examination was conducted in 
September 1982.  An adjustment disorder with anxious mood was 
again diagnosed.  

April 2000 records from the veteran's private physician 
reflect that he had been in a mild depression.  The 
impression noted was that he had some stress-related issues.  

VA outpatient treatment records from November 2000 show a 
past medical history of depression.  Under the heading 
Assessment/Plan, was the following:  Depression: Reports that 
he's been depressed for years.  Prescribed Celexa 20 mg. qd.  
Patient encouraged to go up to psychiatry to talk with 
someone today or to make an appointment to see a psychiatrist 
as soon as possible.  

In a July 1997 letter, the veteran's spouse stated that her 
husband had difficulty with short term memory loss, 
understanding others, and speaking coherently.  In his April 
2003 hearing, the veteran described his current symptoms of 
chronic headaches.  However, he did not mention any symptoms 
or treatment for any psychiatric disorders.  In a June 2004 
statement, the veteran noted that he had become increasingly 
depressed regarding his overall condition of health.

The Board ordered the veteran be afforded a VA examination in 
the June 2007 remand to ascertain whether he currently had a 
psychiatric disorder.  A VA examination was conducted in July 
2007.  The examiner reviewed the claims folder and 
interviewed the veteran.  

As to any psychiatric history the veteran claimed he had 
none.  In reviewing the claims folder the examiner noted the 
veteran had been seen by a neurologist in 1981 and 1982 and 
that an axis I diagnosis of an adjustment disorder had been 
made.  The VA examiner specifically explained that an 
adjustment disorder by its very nature, is a temporary 
impairment and a function of adjusting to one's environment.  
The examiner did an assessment for depression.  The veteran 
reported that on occasion he would wake up early and then 
could not get back to sleep.  However, this was intermittent.  
With regard to loss of interest in outside activities and 
hobbies, he had none.  He denied any feelings of guilt, 
worthlessness, helplessness or uselessness.  He reported that 
his energy level, concentration and appetite were good.  
There was no evidence of psychomotor retardation and no 
suicidal or homicidal ideation, plan or intent.  He did 
report some worry and mild concerns about his children and 
their behavior, but the examiner interpreted these as well-
placed parental concerns.  He denied any history of traumatic 
events or symptoms of anxiety.  He reported his wife thought 
he was crazy at times and had a mental health problem, but he 
saw himself as fair and did not understand what behavior she 
could be referring to, to draw that conclusion.  

On mental status examination the veteran was oriented to 
person, place, time, and situation.  His speech was within 
normal limits.  His behavior was alert and calm.  His affect 
was appropriate to the content of the interview, well 
modulated and with full range.  His mood was euthymic.  His 
thought process was logical, relevant and goal directed.  His 
thought content was centered on the interview and related 
questions.  There was no evidence of paranoid ideation, 
hallucinations or delusions.  He denied any suicidal or 
homicidal ideation, plan or intent to die.  His judgment was 
intact.  His insight was fair.  His recent and remote memory 
were within normal limits.  No diagnosis of any psychiatric 
disorder was the examiner's conclusion.  The VA examiner 
stated unequivocally that there was no evidence of any mental 
health disorder.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In this instance, the evidence of record does not indicate 
the veteran has any current psychiatric disorder.  The Board 
notes the veteran's spouse's contentions that the veteran had 
a mental disorder.  However, a lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The Board also notes the April and November 2000 notations 
that the veteran had depression.  Neither of those entries in 
the medical record was based on a mental status evaluation, 
review of the veteran's medical history or on any recorded 
clinical findings that would support such a diagnosis.  They 
appear to be recorded from the veteran's comments that he had 
a history of depression.  The Board is unaware of any special 
training or expertise that would qualify the veteran to 
diagnose a psychiatric disorder.  The Board recognizes that 
the veteran may have been using the word depression as 
synonymous with sadness and not as a medical term of art.  

The Board places greater weight on the conclusion of the VA 
examiner who interviewed the veteran in July 2007 and 
reviewed his medical history.  Notably the examiner 
specifically assessed the veteran for symptoms of depression 
and the veteran did not endorse any symptoms indicative of 
depression.  Furthermore, the examiner specifically explained 
the prior diagnoses of adjustment disorder as representing an 
acute and transitory impairment, rather than a chronic, 
permanent disability.

A current diagnosis of a psychiatric disorder is the first 
element necessary to support the veteran's claim for service 
connection.  Regardless of the theory of entitlement, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It 
is well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service- 
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

Consequently, service connection for a psychiatric disorder 
is not warranted and the appeal must be denied.  

Earlier Effective Date

In an April 2006 rating decision, a 50 percent rating which 
is the maximum schedular rating for headaches was assigned, 
effective March 15, 1996.  The veteran asserts that the 50 
percent rating should be effective back to November of 1980.  

In general, the effective date of a claim for increase will 
be date of receipt of the claim or the date entitlement 
arose, whichever is later.  Disability compensation is 
effective the day following service separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from the service.  
38 C.F.R. § 3.400.  

The veteran's claim for entitlement to service connection for 
headaches was received within one year of the date of his 
separation from the service on November 15, 1980.  Service 
connection for headaches was eventually made effective as of 
November 16, 1980.  (See February 2002 rating decision).  

The effective date of an increase in compensation is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date; otherwise, the date 
of receipt of the claim.  38 C.F.R. § 3.400.  Thus the Board 
has reviewed the evidence to determine at what date it was 
factually ascertainable that the veteran's headaches produced 
symptoms consistent with those required for a 50 percent 
rating.  

The criteria for rating migraine headaches found at 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (effective 1980-2008) is as 
follows:  


Migraine:
Rati
ng

With very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability
50

With characteristic prostrating attacks occurring on 
an average once a month over last several months
30

With characteristic prostrating attacks averaging one 
in 2 months over the last several months
10

With less frequent attacks
0

The evidence in the claims folder prior to the current 
effective date of March 15, 1996, includes the following:  

While in service in November 1979, the veteran sustained 
trauma to the head and complained of headaches.  

VA records dated November 4, 1980, reveal the veteran 
requested treatment for a headache that had lasted two days.  
He reported having headaches for the past 14 months.  

In April 1981, the veteran reported that his headaches had 
persisted and caused what he described as blackouts.  The 
examiner noted the veteran had parietal cephalgia with 
intermittent pain.  Nursing notes indicated the veteran had 
been having severe headaches since August 1980.  

April 1981 VA records noted the veteran had no improvement in 
his headaches.  A neurology consult was ordered.  

A May 1981 VA neurology consult noted the veteran had mild 
headaches after head trauma in service which had become 
severe.  The veteran had a steady pain over the top of his 
head every few days.  Each lasted for 30 to 40 minutes and 
sometimes blurred his vision.  X-rays of the skull found an 
abnormally large head with marked hyperostosis of the 
calvarium and consultation with a neurologist was suggested.  

In June 1981, the veteran told a VA examiner that when he was 
stressed he would suddenly have pain on the top of his head.  

In September 1982, the veteran described having headaches 
that occurred on the top of his head, approximately twice per 
month.  Whenever he got a headache it lasted from fifteen to 
twenty minutes.  He was a truck driver for the Postal 
Service.  When he was driving he had to pull over and wait 
until his pain subsided.  

April 1992 medical records indicate the veteran had a history 
of headaches for the last ten years.  He had episodes of 
vertex accompanied by drowsiness.  Episodes lasted for 15 or 
20 minutes.  He had blurred vision which occurred twice a 
month.  They had become less frequent.  In December 1992, the 
veteran was seen for dizziness which he reported having since 
1981.  He also had occasional headaches which were relieved 
with Ibuprofen.  He reported his symptoms were stable and 
requested a refill.  Diagnoses included vertigo.  

April 1993 VA records noted the veteran had been taking 
Motrin but had developed gastritis.  He requested a different 
medication.  

October 1994 VA records reveal the veteran had a headache for 
two weeks.  He had taken aspirin without any relief.  The 
veteran described pounding headache on the left side only, 
that was sometimes accompanied by a stiff neck.  His 
headaches were accompanied by dizziness, nausea, visual 
disturbances, but no aura.  He had been getting relief from 
Motrin but had to stop taking it due to hematuria.  His 
headaches were worse in the morning.  His headaches occurred 
once per week and lasted one day.  He had been having daily 
headaches for the last three weeks.  He had been taking his 
friend's pain killers.  Migraine was diagnosed.  

In September 1996 a VA examination revealed the veteran had 
headaches on the top of his head that were pounding in 
character.  They occurred five to six times a month, were 
relieved by Motrin 800 mg once or twice during that period.  
He also complained of numbness that lasted for two to three 
days.  He also had episodes of transient difficulty in 
seeing.  

The veteran submitted a copy of a Dismissal and Notice of 
Rights dated October 1995.  He indicated that he had been 
discharged by his employer due to his post traumatic 
headaches.  

After reviewing the evidence the Board has concluded it was 
factually ascertainable that the veteran's service connected 
headaches can be considered to have been severe as early as 
November 1980.  At that time the veteran had a headache that 
lasted two days.  In addition, the veteran had symptoms such 
as blackouts noted in April 1981 and blurred vision described 
in May 1981 VA records.  

The veteran has asserted that his headaches made it difficult 
for him to retain his employment.  As proof he submitted 
evidence of his dismissal from his job.  The veteran's 
assertions that his headaches and visual disturbance made it 
difficult to adapt economically are especially persuasive as 
the veteran was employed driving a truck and any visual 
disturbance would be difficult to adapt to when driving.  

The Board acknowledges that the veteran does not specifically 
contend that his headaches caused "complete prostrating" 
attacks.  There are however recorded instances during the 
applicable rating period of very frequent or prolonged 
attacks.  In November 1980, he reported a headache of two 
days duration, and in December 1980, he reported of having 
headaches every few days.  In October 1994, he had a headache 
for two weeks.  It is also significant that the veteran had 
taken so much medication for relief of his headaches that he 
developed gastritis and hematuria during the rating period.  

The Board therefore concludes that the evidence demonstrates 
the veteran had very frequent or prolonged attacks that 
produced severe economic inadaptability from November 4, 
1980; which is consistent with a 50 percent rating for 
migraine.  

May 1981 correspondence reflects the veteran had filed his 
claim as of that date.  As the veteran's claim was received 
within one year of his date of separation from the service on 
November 15, 1980, an effective date of the day following 
service separation is to be assigned.  38 C.F.R. § 3.400 
(2008).  

Therefore, an earlier effective date of November 16, 1980 for 
the 50 percent rating for headaches is supported by the 
evidence of record and the benefit sought on appeal is 
granted.  


ORDER

Service connection for a psychiatric disorder is denied.  

An effective date of November 16, 1980, for a 50 percent 
disability rating for headaches is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.  




____________________________________________
Heather J. Harter
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


